DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (KR 10-1810365).
With respect to Claim 1, Ha, Figures 1-14, teaches a wire reel comprising: 
a wire winding part 30 having a wire wound surface 31 on which a wire is wound by rotation, 5and first 61, second 62 and third 63 wire through holes formed in the wire wound surface to be spaced apart from one another at predetermined intervals so that the wire is inserted from the outside to the inside of a body; 
a wire joining part 21 having a wire joining groove 51 (see Figure 9) formed in the body, a first direction joining area 51a to which the wire is inserted from the outside to the inside of the body through the 10first wire through hole 61a, a second direction joining area 53a to which the wire is inserted from the inside to the outside of the body in the opposite direction to the first direction through the second wire through hole 63a , and a third direction joining area (see Figure 6 near element 62a) to which the wire is inserted from the outside to the inside of the 
15a gear part 22 having a gear 13 protruding outwardly from the body so that the body is rotated by an interlinked operation of the gear.  
With respect to Claim 2, Ha further teaches wherein the wire joining groove is a horizontal groove 53a formed to prevent interference due to movement of the wire passing the first, second and 20third direction joining areas.  
With respect to Claim 10, Ha, Figures 1-14, teaches a wire reel comprising: 
a first direction joining area 51a to which a wire inserted from the outside to the inside of a body in a first direction through a first wire through hole 61a; 
a second direction joining area 53a formed in such a way that the wire goes out of the body through a second wire through hole 63a in a second direction which is the opposite direction to the first direction, the second direction joining area 53a guiding the wire to be inclinedly inserted before  entering the second wire through hole 63a while keeping the wire to a predetermined height from a wire joining groove formed in the body when the wire enters in the second direction; and 
a third direction joining area (see Figure 6 near element 62a)  in which the wire inserted from the outside to the inside of the body through a third wire through hole 62a in a third direction which is the same as the first 5direction is seated, 
wherein the wire seated in the third direction joining area (see Figure 6 near element 62a) is fixed and fastened without interference by being pulled in the opposite direction to the entering direction of the wire entering in the first direction since the wire is inclinedly inserted .
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 3-9 would be allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the wire reel set forth including a first wire joining part for fixing and fastening one side of the wire; a second wire joining part for fixing and fastening the other side of the wire; and 13Attorney Docket No. 2803555a central partition wall formed from one side to the other side of the wire joining groove to divisionally partition the first and second wire joining parts.  
	None of the references of the prior art teach or suggest a first wire joining part for fixing and fastening one side of the wire; a second wire joining part for fixing and fastening the other side of the wire; and 13Attorney Docket No. 2803555a central partition wall formed from one side to the other side of the wire joining groove to divisionally partition the first and second wire joining parts as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the wire reel in the manner required by the claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654